Walter H. Gale died March 22, 1916, leaving a last will and testament, which was duly admitted to probate in Cook County, Illinois, May 11th, 1916, and letters testamentary were issued to Vincent Gale and G. Whittier Gale, as shown by certified copy of will filed in the cause. A tax of $4,932.17 was assessed upon the succession of Cora B. Gale, widow of deceased, and a tax of $21.25' upon the succession of E. Vincent Gale, a brother of deceased. An order was entered by the County Judge, September, 1916, fixing the tax as appraised, and fixed as mentioned, from which order, claimants appealed to the County Court in due.time. All proper parties were duly notified of the appeal, and were before the County Court at hearing on appeal. On 8th day of July, 1919, the Sounty Court on hearing in the case found that a tax in the sum of $877.81, in excess of what was due the State had been paid, and made an order for re-fund of said sum, as provided by statute. The evidence justifies their contention; and the Attorney General consents to allowance of the claim as just. In view of that fact, the entire facts are not set out in this opinion. The Court therefore awards claimants the sum of eight hundred seventy-seven and 81/100 dollars refund of taxes as prayed..